90 Ga. App. 425 (1954)
83 S.E.2d 243
ATKINSON
v.
FAIRFOREST CO., et al.
35248.
Court of Appeals of Georgia.
Decided July 15, 1954.
Milton Hirsch, John M. Williams, for plaintiff in error.
Young, Hollis, Fort & Drake, contra.
*426 TOWNSEND, J.
1. (a) On review of an award by a director of the Board of Workmen's Compensation, the full board acts as a fact-finding body. American Mutual Liability Ins. Co. v. Bond, 62 Ga. App. 562 (1) (8 S.E.2d 715); Couey v. Durham Land Co., 57 Ga. App. 279 (195 S.E. 229). Accordingly, although the single director hearing the case made no specific finding of fact as to whether there was a relation between the injury and the cancer, the full board had a right to examine the evidence and make a finding upon this subject.
(b) As there was no testimony from which it could be concluded that there was more than a possibility that the cancer resulted from the treatment of the injury, and there was abundant opinion evidence to the effect that it probably did not, the finding that the cancer was not related to the injury or its treatment is supported by the record.
2. The facts in this case do not bring it within the rule in Thompson-Weinman Co. v. Yancey, 90 Ga. App. 213 (82 S.E.2d 725) or Hartford Accident &c. Co. v. Waters, 87 Ga. App. 117 (73 S.E.2d 70) dealing with the quantum of proof of exertion in heart disease cases necessary to carry a prima facie case. In view of the fact that all the medical witnesses here testified they did not know the cause of cancer, and none of them was willing to vouchsafe a positive opinion that the bandaging of the breast, if done in the manner testified to by the plaintiff, would have been likely to cause the cancer, and in view of the further fact that there was no positive testimony that the cancer had in fact spread or done otherwise than grow in a normal manner, the award in favor of the employer was authorized by the evidence.
3. "In the absence of fraud the findings of fact made by the director and approved on appeal by the full board . . . are binding on the courts if there is any evidence to support them, and where no error of law appears such findings will not be disturbed on appeal." United States Cas. Co. v. Kelly, 78 Ga. App. 112, 115 (50 S.E.2d 238).
The judge of the superior court did not err in affirming the award of the full board.
Judgment affirmed. Gardner, P. J., and Carlisle, J., concur.